Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1, 3, 4, 5, 9, 13, 15 and 18 are amended.


Response to Arguments
Applicant’s arguments, filed 02/01/2021 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying application executing of first device.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Summers.  Please see citation below.

Information Disclosure Statement (IDS)
The IDS filed 03/05/2021 has been considered.


Applicant’s invention as claimed:


Allowable Subject Matter
Claims 7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-11, 13, 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summers et al. (US 2016/0006800), herein after Summers.

Regarding claims 1, 9 and 18, 
Summers teaches a method for configuring a plurality of electronic devices the method comprising: initializing, by a first computing device of the plurality of electronic devices, a communication network based on a pre-defined configuration parameter associated with a first instance of an application executed on the first computing device (see paras. 69-70, peer device initializes a P2P network based on certain identifying information, “pre-define configuration parameter” associated with remote applications hosted on peer device, wherein identifying information may include network identifier, device type, IP Address.  Applicant’s specification provides for the pre-defined configuration parameters to be network name and identifiers of the network, see para. 23); 
, which is executed on the first computing device, at a second computing device based on a connection request received from the second computing device over the communication network (see paras. 76-77, identifying by peer device an initialization of a new instance of an application hosted and executed on the peer device based on a request received from the client device); 
and in response to identifying the initialization of the second instance of the application at the second computing device, sending, by the first computing device, via the application over a secured communication network, configuration settings for the second computing device, wherein the configuration settings comprise at least the pre-defined configuration parameter (see paras. 69 and 77, sending the peer device via the application instructions to hook the instances together following protocol settings and authentication credentials).

Regarding claims 2, 11 and 20,
Summers teaches the limitations as described in claims 1, 9 and 18 above.
Summers further teaches wherein the pre-defined configuration parameter comprises at least one of a network name, a service set identifier (SSID), and a network security type (see paras. 73 and 74, network configuration information network identifier name, authentication data).

Regarding claim 4,
Summers teaches the limitations as described in claim 1 above.
Summers further teaches providing, via a user interface of the first computing device, the pre-defined configuration parameter (see paras. 72-73, providing via an user interface identifying information “pre-defined configuration parameter”, wherein identifying information may include network identifier, device type, IP Address.  Applicants specification provides for the pre-defined configuration parameters to be network name and identifiers of the network, see para. 23);  45 LEGAL02/39330034v1H213416-US 
configuring the first computing device based on the pre-defined configuration parameter (see paras. 77, 79, 80-81, configuring the host device based on application instance connection details and network communication information); LEGAL02/39330034v1H213416-US
and upon configuring of the first computing device, initializing the communication network to communicate with the plurality of electronic devices (see paras. 72-73 and 81, providing an interface to view device information and to initialize network connections and communication with peer devices and further initiating connection);  45 LEGAL02/39330034v1H213416-US 
and in response to an establishment of the secured communication network between the first computing device and the second computing device, sharing configuration settings by the first computing device to the second computing device over the secured communication network (see paras. 69 and 77, sending the peer device via the application instructions to hook the instances together following protocol settings and authentication credentials).

Regarding claims 5, 13,
Summers teaches the limitations as described in claim 1, 9 above.
Summers further teaches establishing a connection between the first computing device and the second computing device over the secured communication network to exchange communication data comprising the configuration settings for the second computing device (see paras. 69 and 77, sending the peer device via the application instructions to hook the instances together following protocol settings and authentication credentials).45

Regarding claims 8, 17,
Summers teaches the limitations as described in claim 1, 9  above.
Summers further teaches wherein the configuration settings correspond to at least one of a volume control setting, a network configuration setting, a sound preference setting, a connection preference setting, associated with the second computing device (see paras. 73 and 74, network configuration information network identifier name, authentication data).45

Regarding claim 10,
Summers teaches the limitations as described in claim 9 above.
Summers further teaches wherein the initialization of the second instance of the application at the second computing device is identified based on receiving a connection request from the second computing device over a communication network (see paras. 76-77, identifying by peer device an initialization of a new instance of an application hosted and executed on the peer device based on a request received from the client device).45

Regarding claims 15,
Summers teaches the limitations as described in claim 9 above.
Summers further teaches wherein the processing unit executes the computer-executable instructions to perform operations comprising: providing, via a user interface, the pre-defined configuration parameter (see paras. 72-73, providing via an user interface identifying information “pre-defined configuration parameter”, wherein identifying information may include network identifier, device type, IP Address.  Applicants specification provides for the pre-defined configuration parameters to be network name and identifiers of the network, see para. 23);  45 LEGAL02/39330034v1H213416-US 
configuring the first computing device based on the pre-defined configuration parameter (see paras. 77, 79, 80-81, configuring the host device based on application instance connection details and network communication information);
and in response to configuring of the first computing device, initializing a wireless access point by the first computing device to communicate with the plurality of electronic devices over the communication network (see paras. 69, peer device initializes a P2P network based on certain protocol and authentication credentials, wherein network may be wireless); 
and in response to an establishment of a secured communication network between the first computing device and the second computing device, sharing a configuration setting of the second computing device over the secured communication network (see paras. 69 and 77, sending the peer device via the application instructions to hook the instances together following protocol settings and authentication credentials).45


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 6, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers and further in view of Jung et al. (US 2018 / 0213405), herein after Jung.

Regarding claims 3, 12 and 19,
Summers teaches the limitations as described in claim 1, 9 and 18 above.
Summers teaches scanning, by the first computing device, for an incoming connection request to establish a connection with the first computing device over the communication network (see paras. 76-77, identifying by peer device an initialization of a new instance of an application hosted and executed on the peer device based on a request received from the client device); 
receiving, at the first computing device, a connection request from the second computing device (see paras. 76-77, a request received from the client device); 
and authenticating, by the first computing device, the second computing device based on identification of the pre-defined configuration parameter in the connection request (see paras. 88-89, authenticating by peer device client device based on identification of connectivity and authentication information).
Summers fails to teach encrypting configuration parameter by a first key shared among devices below.
However, in analogous art Jung teaches encrypting, by the first computing device, the pre-defined configuration parameter by a first key shared amongst the plurality of electronic devices (see paras. 372-374, encrypting communication information to provision a digital key that can operate as a public key between devices). 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combine the teachings of Summers such that credential parameters and key information would have been modified to include encryption and authenticating as taught by Jung.  One would do so for the benefit of sharing key information (see ¶ 372-374).    

Regarding claims 6, 14,
Summers teaches the limitations as described in claim 5 and 9 above.
Summers fails to teach wherein the secured communication network is established based on exchanging a private key, a public key, and a session key between devices.
However, in analogous art Jung teaches wherein the secured communication network is established based on exchanging a private key, a public key, and a session key between the first computing device and the second computing device (see paras. 371-374, communication network in established based on exchanging secret key, public key and session id between devices).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have combine the teachings of Summers such that wherein the secured communication network is established based on exchanging a private key, a public key, see ¶ 372-374).    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458